Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 1 of 23




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION


                              CASE NUMBER 19-CV-81625-DMM

    CHRISTOPHER VILLAR,                              HEARING REQUESTED

           Plaintiff,

    vs.

    CAMMARATA MANAGEMENT, INC.,
    a Delaware corporation,
    KM ORGANIC FUND INC.,
    a Florida profit corporation, and
    MICHAEL CAMMARATA,

           Defendants.


     DEFENDANTS’ CAMMARATA MANAGEMENT, INC., KM ORGANIC FUND INC.
        AND MICHAEL CAMMARATA’S MOTION FOR SUMMARY JUDGMENT

                  Defendants Cammarata Management, Inc. (“CMI”), KM Organic Fund Inc.

   (“KMO”), and Michael Cammarata (“Cammarata”) (collectively “Defendants”), by and through

   its undersigned counsel and pursuant to Fed.R.Civ.P. 56, hereby moves for summary judgment.
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 2 of 23



                   MEMORANDUM OF POINTS AND AUTHORITIES
   I.      INTRODUCTION

           Defendants Cammarata Management, Inc. (“CMI”), KM Organic Fund Inc. (“KMO”),

   and Michael Cammarata (“Cammarata”) (collectively “Defendants”), are entitled to summary

   judgment because there is no material dispute that Plaintiff’s FLSA claims have no merit for two

   independent reasons: (1) Plaintiff Christopher Villar (“Plaintiff”) was an independent contractor;

   and (2) Plaintiff’s claims are barred by the statute of limitations. The economic reality of the

   relationship between the parties shows that Plaintiff was not economically dependent on

   Defendants and that any violation of the FLSA could not have been willful, barring his entire

   claim. Thus, Defendants respectfully move for summary judgment on all of Plaintiff’s claims.

   II.     RELEVANT PROCEDURAL HISTORY

           Plaintiff stopped working for KMO almost three years ago in October 2017. Yet, he

   waited over two years, until December 4, 2019, to file this independent contractor

   misclassification action that is barred by the statute of limitations. Plaintiff alleges for the first

   time in the complaint that he was allegedly owed unpaid minimum wages and overtime as an

   alleged employee, despite prior admissions that he was an independent contractor. Plaintiff

   additionally seeks liquidated damages and attorneys’ fees. Given the timing of Plaintiff filing

   the complaint in this action on December 4, 2019, it appears that Plaintiff did so in bad faith for

   the sole purpose to gain leverage and obtain discovery to which he is not entitled in a state court

   action (“State Court Action”) where Plaintiff’s company Virtual Mountain Capital LLC

   (“VMC”) alleges claims against, inter alia, Cammarata and KMO. VMC filed the State Court

   Action on October 16, 2018 in the 15th Judicial Circuit Court of Palm Beach County, Florida,

   Case No. 502018CA013104. (See Defendants’ Separate Statement of Undisputed Material Facts

   (“SSUMF”) ¶ 42). On September 27, 2019, KMO and CMI had added Plaintiff as a counter



                                                      1
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 3 of 23



   defendant by filing a Counterclaim against, inter alia, Plaintiff and VMC for breach of, among

   other things, Plaintiff’s non-disclosure agreements that he had executed as an independent

   contractor for CMI and KMO. (See SSUMF ¶ 42). On October 22, 2019, Plaintiff filed a

   motion to dismiss (“VMC and Villar’s Motion to Dismiss”) the Counterclaim in the State Court

   Action based, in part, on an assertion that the Counterclaim should be brought in Federal court.

   (See SSUMF ¶ 42). On December 4, less than two weeks prior to the hearing scheduled for

   December 17, 2019 on VMC and Villar’s Motion to Dismiss, Plaintiff filed this action and

   mentioned the same to the state court at the hearing as potential leverage in support of the motion

   to dismiss. (See SSUMF ¶ 44). Specifically, Plaintiff’s counsel argued at the hearing on VMC

   and Villar’s Motion to Dismiss that CMI and KMO’s counterclaims should be dismissed from

   the State Court Action because “Villar . . . already has filed suit against CMI and KMO, these

   two counterclaimants, in Federal court. So it’s already pending in Federal court.” (See SSUMF ¶

   44). The State Court Action court declined, however, to dismiss the Counterclaim based on the

   Federal action. (See SSUMF ¶ 44).

          After the state court rejected Plaintiff’s strategy to avoid joinder in the State Court Action

   on December 17, Plaintiff’s counsel stopped actively pursuing this case. Plaintiff failed to

   appear for his properly noticed deposition in this case and failed to notice or take a single

   deposition prior to the discovery cut-off. Plaintiff only produced 11 documents, 48 pages,

   consisting of his 1099 tax forms issued by CMI and KMO, W2 tax forms for employers where he

   also worked and a resume. On March 27, 2020, Magistrate Judge Reinhart compelled the

   deposition of Plaintiff to take place on Tuesday, March 31 and compelled Plaintiff to produce

   documents and supplement responses to Defendants’ requests for production. (ECF No. 45.)

   Judge Reinhart also denied Villar’s motions to compel in the FLSA case. (Id.) In response to




                                                     2
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 4 of 23



   Judge Reinhart’s order, Plaintiff only produced one document, a receipt for his purchase of a

   laptop, and refused to answer certain questions at his deposition. (See Declaration of Jeffrey K.

   Joyner In Support Of Defendants’ Motion For Summary Judgment (“Joyner Decl.”) ¶ 10). Thus,

   Defendants were forced to set a hearing before Judge Reinhart for Plaintiff’s violation of his

   order compelling Plaintiff to produce documents and appear for his deposition. (ECF No. 47.)

   III.   STATEMENT OF MATERIAL FACTS

          Defendant CMI is a management company having represented musicians, actors, and

   businesses. (See SSUMF ¶ 1; Defendants’ Answer and Affirmative Defenses to Complaint (ECF

   No. 16, ¶ 14)). Defendant KMO is a company that has held a membership interest in a natural

   products company named Schmidt’s Deodorant Company, LLC (“Schmidt’s”). (See SSUMF ¶ 2;

   Defendants’ Answer and Affirmative Defenses to Complaint (ECF No. 16, ¶ 14)). Defendant

   Michael Cammarata is a successful entrepreneur. (See SSUMF ¶ 1, Ex. A, Deposition Transcript

   of Christopher Villar (“Villar Depo.”) at 126:4-10).

          Plaintiff first met Cammarata in 2010 through a mutual friend, after which the two began

   spending time together and became “best friends.” (See SSUMF ¶ 3; SSUMF Ex. A, Villar

   Depo. at 99:20-100:2, 124:18-21). In approximately November 2011, Plaintiff began working

   for CMI as Cammarata’s executive assistant as an independent contractor. (See SSUMF ¶ 4;

   SSUMF Ex. B, Exhibit 5 to Villar Depo., p. 1 (Villar_00042); Ex. A, Villar Depo., at 127:1-3;

   182:12-22). Plaintiff believes Cammarata offered him a job to “help[] his friend out.” (See

   SSUMF ¶ 5; SSUMF Ex. A, Villar Depo., at 125:9-127:10).

          Prior to working for CMI, Plaintiff attended film school and pursued a career as an actor

   and film producer. (See SSUMF ¶ 6; SSUMF Ex. A, Villar Depo., at 57:8-19; Ex. B, Exhibit 5 to

   Villar Depo., p. 4-5). Plaintiff’s role was primarily to help people raise money and Plaintiff made




                                                    3
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 5 of 23



   a number of professional connections through his entertainment work. (See SSUMF ¶ 7; SSUMF

   Ex. B, Exhibit 5 to Villar Depo., p. 1 (Villar_00042); Ex. A, Villar Depo., at 58:4-16; 91:10-22).

   Plaintiff had his own film company called Verbum Films (see SSUMF ¶ 8; SSUMF Ex. A, Villar

   Depo., at 114:3-8) and Plaintiff worked on three projects as a producer: a project with David

   Raines and Gerald Molen which resulted in a lawsuit against David Raines in about 2004 (see

   SSUMF ¶ 8; SSUMF Ex. A, Villar Depo., at 115:21-117:24), Suburban Jungle in about 2009 to

   2010 (see SSUMF ¶ 8; SSUMF Ex. A, Villar Depo., at 88:5-89:8), and the Indigo Project in

   about 2011 (see SSUMF ¶ 8; SSUMF Ex. A, Villar Depo., at 90:4-16).

          Plaintiff co-owned and worked on the Indigo Project while he worked for CMI beginning

   in 2011, along with a number of entertainment related projects. (See SSUMF ¶ 10; SSUMF Ex.

   A, Villar Depo., at 90:4-24; 97:16-98:22; 99:8-16).The Indigo Project included publication of a

   book through the Independent Publishers Group that was and is available for sale in paperback

   and hard cover. (See SSUMF ¶ 11; SSUMF Ex. A, Villar Depo., at 105:17-106:1). Independent

   Publishers Group had a distribution deal with CMI wherein CMI and Plaintiff would receive a

   percentage of sales of the Indigo Project. (See SSUMF ¶ 12; SSUMF Ex. A, Villar Depo., at

   93:8-94:10). Plaintiff received a check for about $50 to $100 in connection with sales of the

   book. (See SSUMF ¶ 13; SSUMF Ex. A, Villar Depo., at 92:11-21; 107:6-20). Plaintiff believes

   he potentially invested over $2,000 in the Indigo Project for advertising and artwork for the book

   and has yet to recover his investment. (See SSUMF ¶ 14; SSUMF Ex. A, Villar Depo., at 94:16-

   19; 95:3-8; 92:11-21). Cammarata did not financially invest in the Indigo Project but ran

   publicity for the book in about 2015 or 2016 in connection with an update on his other projects.

   (See SSUMF ¶ 15; SSUMF Ex. A, Villar Depo., at 95:9-96:14).




                                                   4
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 6 of 23



          Plaintiff’s job duties with CMI included: liaising between Cammarata and clients

   regarding client accounts and new business; coordinating executive and senior management

   vacation, day-to-day meeting and travel schedules; scheduling and planning meetings and

   conferences; researching topics of interest and gathering information to produce reports;

   supervising executive and management calendars while allocating tasks to administrative support

   team; providing logistical support to visiting executives, coordinating with other executive

   assistants; and executing special objectives and projects in response to executive team and board

   member requests. (See SSUMF ¶ 16; SSUMF Exhibit 5 to Villar Depo., p. 1 (Villar_00042); Ex.

   A, Villar Depo., at 148:12-149:16).

          Plaintiff began working for KMO in approximately January 2015 and Cammarata’s

   executive assistant and an independent contractor. (See SSUMF ¶ 17; SSUMF Ex. B, Exhibit 5

   to Villar Depo., p. 3-4 (Villar_00044-45); Ex. A, Villar Depo., at 188:5-14). Plaintiff’s job duties

   at KMO included: preparing and updating office records, spreadsheets and presentations to

   support executive needs; supervising executive and management calendars while allocating tasks

   to administrative support team; executing special objectives and projects in response to executive

   team and board member requests such as sending out holiday samples of Schmidt’s deodorant to

   potential investors and distributors; providing logistical support to visiting executives,

   coordinating with other executive assistants; keeping executives up to date on changing business

   information by documenting meetings, tracking documentation such as investors interested in

   KMO, and collecting team data; and scheduling conferences and associated travel arrangements.

   (See SSUMF ¶ 18; SSUMF Ex. A, Villar Depo., at 220:20-221:11; Ex. B, Exhibit 5 to Villar

   Depo., p. 3-4 (Villar_00044-45); Ex. C, Exhibits 13-16 to Villar Depo.; Ex. D, Exhibit 21 to




                                                     5
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 7 of 23



   Villar Depo). Plaintiff was paid $169 per week for work with KMO regardless of how many

   hours he worked. (See SSUMF ¶ 19; SSUMF Ex. A, Villar Depo., at 212:24-213:15; 218:6-19).

           While he worked for KMO and CMI, Plaintiff primarily interacted with Cammarata to

   whom he reported, his parents, and possibly a bookkeeper. (See SSUMF ¶ 20; SSUMF Ex. A,

   Villar Depo., at 143:7-144:2). During the relevant time period, KMO did not have a payroll,

   accounting, legal, or human resources department. (See SSUMF ¶ 21; SSUMF Ex. E,

   Declaration of Scott Miegel In Support of Defendants’ Motion for Summary Judgment (“Miegel

   Decl.”) ¶ 2). From December 4, 2016 to October 2017 (“the Relevant Time Period”), Plaintiff

   performed all of his work for KMO remotely from his place of residence and did not work from

   KMO’s office. 1 (See SSUMF ¶ 22; SSUMF Ex. A, Villar Depo., at 234:21-235:4; Ex. E, Miegel

   Decl. ¶ 3). Most of Plaintiff’s work was done through e-mail. (See SSUMF ¶ 23; SSUMF Ex. A,

   Villar Depo., at 237:9-16). In July 2013, Plaintiff purchased a laptop using his own debit card

   for use in his work for CMI and KMO for which he was only partially reimbursed. (See SSUMF

   ¶ 24; SSUMF Ex. A, Villar Depo., at 234:21-235:4). Plaintiff’s laptop was registered to

   Plaintiff, Plaintiff used his own server for work on the laptop, and Plaintiff worked in his own

   residence when he performed work for CMI and KMO. (See SSUMF ¶ 25; SSUMF Ex. A, Villar

   Depo., at 236:17-237:2). Plaintiff threw away his laptop containing CMI and KMO confidential

   information sometime in 2017 and did not notify CMI or KMO he had done so until Cammarata

   inquired about the laptop in October 2017 when Plaintiff quit because Plaintiff believed it to be

   his laptop. (See SSUMF ¶ 26; SSUMF Ex. A, Villar Depo., at 235:20-237:2; Ex. F, Exhibit 10

   to Villar Depo., at p. 29).


   1
     The Relevant Time Period is from December 4, 2016 to October 2017 because this action was
   filed on December 4, 2019, the statute of limitations for an FLSA action is three years, and Plaintiff
   stopped working for KMO in October 2017.


                                                     6
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 8 of 23



          Plaintiff and Defendants did not record Plaintiff’s hours during the entire working

   relationship and Plaintiff did not have fixed working hours set by Defendants. (See SSUMF ¶ 27;

   SSUMF (See Ex. A, Villar Depo., at 128:2-24; 178:7-179:4; Ex. E, Miegel Decl. ¶ 4). Plaintiff

   does not know the exact hours he worked, approximates that he worked 60 hours per week based

   on his estimate that he worked 10 hours per day because he would wake up very early and not be

   done working until pretty late at night and on weekends, and claims he was available “24/7” to

   Cammarata. (See SSUMF ¶ 28; SSUMF Ex. A, Villar Depo., at 127:16-22; 178:7-179:4; 182:8-

   11). In August 2017, Plaintiff estimated in an email that he was spending only about 30 hours

   per week working for Schmidt’s. (See SSUMF ¶ 29; SSUMF Ex. G, Exhibit 23 to Villar Depo.;

   Ex. A, Villar Depo., at 209: 11-13).

          Cammarata’s instructions to Plaintiff for work were very general and not highly specific.

   (See SSUMF ¶ 30; SSUMF Ex. H, Exhibit 14 to Villar Depo., p.1; Ex. A, Villar Depo., at

   226:10-229:5). Cammarata expressed preferences for travel arrangements, providers, and

   reservations, and Plaintiff was expected to execute by setting up travel and meetings

   independently. (See SSUMF ¶ 31; SSUMF Ex. A, Villar Depo., at 147:23-148:2). Plaintiff was

   not subject to any formal employee handbook, policies, review process, disciplinary measures, or

   training in connection with his work for KMO. (See SSUMF ¶ 32; SSUMF Ex. A, Villar Depo.,

   at 188:18-190:4; 190:7-14; Ex. I, Plaintiff Christopher Villar’s Response To Defendants First Set

   Of Requests For Admissions, Request No. 21). Plaintiff was permitted to turn down work that he

   did not wish to do and he stated he was “an independent contractor, not an employee” when he

   objected to performing work being asked of him that he believed was more appropriate for an

   employee. (See SSUMF ¶ 33; SSUMF Ex. J, Exhibit 6 to Villar Depo.; Ex. A, Villar Depo., at

   160:20-161:6; 162:3-7; 162:23-163:4). On approximately August 25, 2017, Plaintiff traveled to




                                                   7
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 9 of 23



   and stayed at Cammarata’s home in Florida at his own expense to visit with Cammarata socially

   and for work purposes. (See SSUMF ¶ 34; SSUMF Ex. F, Exhibit 10 to Villar Depo., p. 6-9; Ex.

   A, Villar Depo., at 198:3-22). During his working relationship with CMI and KMO, Plaintiff

   worked for other individuals and entities. (See SSUMF ¶ 35; SSUMF Ex. I, Plaintiff Christopher

   Villar’s Response To Defendants First Set Of Requests For Admissions, Request No. 5).

   Plaintiff stopped working for KMO on or before September 27, 2017, Plaintiff did not notify

   Cammarata that he had quit, and Cammarata was informed by Plaintiff’s friend Kyle Smithson

   that Plaintiff had quit working for KMO at some point. (See SSUMF ¶ 36; SSUMF Ex. F,

   Exhibit 10 to Villar Depo., p. 23).

          Plaintiff is a co-owner of Virtual Mountain Capital (“VMC”). (See SSUMF ¶ 37; SSUMF

   Ex. A, Villar Depo., at 211:23-212:6). In 2015, Plaintiff, through VMC, invested $140,000 in

   KMO’s affiliated company Strategic Capital Partners Worldwide, LLC (“Strategic”) pursuant to

   two terms sheets that provided for distributions to VMC from Strategic based on a formula that

   includes profits that KMO received from third-party Schmidt’s. (See SSUMF ¶ 38; SSUMF Ex.

   E, Miegel Decl. ¶ 10).The more profits that KMO received from Schmidt’s, the more VMC and

   Plaintiff profit. (See SSUMF ¶ 39; SSUMF Ex. A, Villar Depo., at 215:23-216:10; 218:6-24;

   223:22-224:2). Because Plaintiff’s job duties included facilitating calls with investors and

   sending product samples of Schmidt’s deodorant to potential investors or shops and boutiques

   that could increase its profits, the harder that Plaintiff worked, the more Plaintiff stood to profit

   through VMC. (See SSUMF ¶ 40; SSUMF Ex. A, Villar Depo., at 215:23-216:10; 218:6-24;

   223:22-224:2). Plaintiff’s company VMC’s $140,000 investment in KMO affiliated company

   Strategic is not guaranteed. (See SSUMF ¶ 41; SSUMF Ex. E, Miegel Decl. ¶ 11).




                                                      8
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 10 of 23



          Plaintiff filed the instant FLSA action on December 4, 2019. (See SSUMF ¶ 46; ECF No.

   1). Plaintiff has produced no evidence that Defendants knew their classification of Plaintiff as an

   independent contractor was prohibited by the FLSA or showed reckless disregard about his

   classification, and confirmed as such in his deposition. (SSUMF Ex. A, Villar Depo., at 242:13-

   243:13).

           Defendants have faced no FLSA litigation other than the instant action. (See SSUMF ¶

   47; SSUMF Ex. E, Miegel Decl. ¶ 12). Defendants have faced no Department of Labor

   investigation regarding Defendants’ classification of workers. (See SSUMF ¶ 48; SSUMF Ex. E,

   Miegel Decl. ¶ 13). No evidence exists of any other legal or financial basis to suggest that

   Defendants acted willfully or in reckless disregard of committing any FLSA violation. (See

   SSUMF ¶ 49; SSUMF Ex. E, Miegel Decl. ¶ 14).

   IV.    SUMMARY JUDGMENT STANDARD

          Courts may grant summary judgment if “the movant shows that there is no genuine

   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

   Fed.R.Civ.P. 56(a); Shaw v. City of Selma, 884 F.3d 1093, 1098 (11th Cir. 2018). The burden

   then shifts to the nonmoving party to show that a genuine issue of fact exists. The nonmoving

   party “may not rest upon mere allegations or denials,” but “must set forth specific facts showing

   that there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

   An issue of fact is genuine if “the record taken as a whole could lead a rational trier of fact to

   find for the nonmoving party.” Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1260

   (11th Cir. 2004). The mere existence of some factual dispute will not defeat summary judgment

   unless that factual dispute is material to an issue affecting the outcome of the case. Anderson,

   477 U.S. at 249. Furthermore, “[a] mere ‘scintilla’ of evidence supporting the opposing party’s




                                                     9
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 11 of 23



   position will not suffice; there must be enough of a showing that a jury could reasonably find for

   that party.” Walker v. Darby, 911 F.2d 1573, 1577 (11th Cir.1990).

   V.     PLAINTIFF WAS AN INDEPENDENT CONTRACTOR

          Defendants are entitled to summary judgment because only “employees” are covered by

   the FLSA and Plaintiff was not an employee of Defendants. An employee is “any individual

   employed by an employer.” 29 U.S.C. § 203(e)(1). To “employ” is defined broadly as “to suffer

   or permit to work.” 29 U.S.C. § 203(g). Independent contractors, such as Plaintiff, are not

   protected by the FLSA. See Freund v. Hi-Tech Satellite, Inc., 185 Fed. Appx. 782, 782 (11th Cir.

   2006). To decide whether an individual is an employee or an exempt independent contractor, the

   Eleventh Circuit looks to the “economic reality of the relationship between the alleged employee

   and alleged employer and whether that relationship demonstrates dependence.” Scantland v.

   Jeffry Knight, Inc., 721 F.3d 1308 (11th Cir.2013). To determine whether an individual is an

   employee under the FLSA, courts apply the six-factor economic realities test, which considers:

   (1) the nature and degree of the alleged employer’s control as to the manner in which the work is

   to be performed; (2) the alleged employee’s opportunity for profit or loss depending upon his

   managerial skill; (3) the alleged employee’s investment in equipment or materials required for

   his task, or his employment of workers; (4) whether the service rendered requires a special skill;

   (5) the degree of permanency and duration of the working relationship; (6) the extent to which

   the service rendered is an integral part of the alleged employer’s business. Id. at 1312. Courts

   weigh all six factors and no one of the six factors can alone be determinative. See Usery v.

   Pilgrim Equipment Co., Inc., 527 F.2d 1308 (5th Cir. 1976); See also Antenor v. D&S Farms, 88

   F.3d 925, 933 (11th Cir. 1996). While these six factors serve as guidelines, the predominant

   focus of the inquiry is on economic dependence. See, e.g., Quarles v. Hamler, 652 Fed. Appx.




                                                   10
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 12 of 23



   792 (11th Cir. 2016). Courts focus on whether an individual is “in business for himself” or is

   “dependent upon finding employment in the business of others” to determine economic

   dependence. See, e.g., Scantland, 721 F.3d at 1312.

          A.      Defendants Did Not Control Plaintiff

          “Control arises when the purported employer goes beyond general instructions and

   begins to assign specific tasks, to assign specific workers, or to take an overly active role in the

   oversight of the work.” Diego v. Victory Lab, Inc., 282 F. Supp. 3d 1275, 1281 (S.D. Fla. 2017);

   see also Robles v. RFJD Holding Co., 2013 WL 2422625, at *4 (S.D. Fla. June 3, 2013) (“When

   an alleged employer provides specific direction for how workers, particularly lowskilled

   workers, are to perform their jobs, courts have weighed the control factor in favor of employee

   status.”) (internal quotation marks and citations omitted). “The nature and degree of an alleged

   employer’s control over work performance matters to the extent that ‘it shows that an individual

   exerts such control over a meaningful part of the business that [they] stand as a separate

   economic entity.’” Artola v. MRC Express, Inc., 2015 U.S. Dist. LEXIS 130183, *6 (S.D. Fla.

   2015)(quoting Usery, 527 F.2d at 1312–13); see also Dimingo v. Midnight Xpress, Inc., 325 F.

   Supp. 3d 1299, 1312 (S.D. Fla. 2018) (plaintiff was independent contractor where he was able to

   manage his time and work with little interference from the defendants).

          Defendants did not control Plaintiff such that he should have been classified as an

   employee. First, Plaintiff worked remotely during the entire relevant time period. Plaintiff

   worked from his place of residence and did not go into Defendants’ office. (See SSUMF ¶ 22.)

   See Murray v. Playmaker Servs., LLC, 512 F. Supp. 2d 1273, 1278 (S.D. Fla. 2007) (finding

   plaintiff was an independent contractor where she conducted most of her business activities from

   her home and on her own time); Zouai v. Evans, 2015 WL 4768293, at *3 (S.D. Fla. Aug. 11,




                                                    11
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 13 of 23



   2015) (denying an assistant’s motion for summary judgment as to whether she was an employee

   or an independent contractor; finding that defendant maintained no time cards, plaintiff was able

   to come and go as she pleased, and plaintiff was able to work from home which tipped toward

   independent contractor).

          Second, Plaintiff did not have a set schedule during which he was required to work –

   Plaintiff’s schedule was so flexible and within his discretion that he is unable to state what hours

   he even worked during the day and Defendants did not maintain a record of his hours (see

   SSUMF ¶ 27.) See Zouai, 2015 WL 4768293, at *3 Id.; see also, Murray, 512 F. Supp. 2d at

   1278 (plaintiff was independent contractor where plaintiff had no minimum or maximum number

   of hours or days per week that she was expected to work); Yilmaz v. Mann, 2014 WL 12539241,

   at *4-5 (S.D. Fla. July 10, 2014) (granting defendant’s motion for summary judgment, finding

   that plaintiff was an independent contractor where plaintiff determined his own hours, defendant

   did not supervise or monitor his compliance, and defendant did not supervise how much plaintiff

   worked and neither kept track of plaintiff’s hours).

          Third, Cammarata provided very little direction and instructions as to how Plaintiff was

   to complete tasks assigned to him, expressing only preferences for travel arrangements,

   providers, and reservations (see SSUMF ¶¶ 30-31.). Yilmaz, 2014 WL 12539241, at *5 (finding

   plaintiff was independent contractor where defendant provided little more than guidance and not

   detailed directives).

          Fourth, because of Plaintiff and Cammarata’s pre-existing friendship and KMO’s small

   informal operations, they did not have what would be considered a typical employer/ employee

   relationship wherein Plaintiff was under Defendants’ control. (See SSUMF ¶ 3.) Plaintiff was

   not subject to any formal employee handbook, policies, review process, disciplinary measures, or




                                                    12
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 14 of 23



   training. (See SSUMF ¶ 32.) Plaintiff was also permitted to turn down work that he did not wish

   to do because he stated he was an independent contractor and Plaintiff was able to and did in fact

   object when he believed the work being asked of him crossed the line into being more employee-

   like. (See SSUMF ¶ 33.) Plaintiff would also travel to and stay at Cammarata’s home at his own

   expense to spend time with Cammarata. (See SSUMF ¶ 34.) Thus, Plaintiff operated very

   independently of control from Defendants, and this factor weighs in favor of an independent

   contractor relationship.

          B.      Plaintiff Had Opportunity for Profit or Loss

          This factor considers Plaintiff’s opportunity for profit or loss dependent upon his

   managerial skills, such as “initiative, judgment and foresight.” See Rutherford Food Corp. v.

   McComb, 331 U.S. 722, 730 (1947); See also Scantland, 721 F.3d at 1316. “An individual's

   ability to earn more by being more technically proficient is unrelated to an individual's ability to

   earn or lose profit via his managerial skill…” Id. at 1316. Because Plaintiff stood to make a

   profit or suffer a loss in connection with his work for KMO during the relevant time period,

   Plaintiff was an independent contractor (see SSUMF ¶ 39-40; Villar Depo., at 215:23-216:10;

   218:6-24; 223:22-224:2). See Murray, 512 F. Supp. 2d at 1278 (plaintiff was independent

   contractor where her contract provided that she would receive percentage of net profit from any

   completed sale). Plaintiff, through his company VMC, invested $140,000 into KMO’s affiliated

   company Strategic as part of a profit participation agreement. (See SSUMF ¶¶ 38, 41.) The more

   profits that KMO received from Schmidt’s, the more Plaintiff and his company VMC profited

   financially. (See SSUMF ¶¶ 39-40.). Similarly, if KMO did not receive profits from Schmidt’s,

   Plaintiff stood to lose his $140,000 investment. (See SSUMF ¶ 41.) Plaintiff’s job duties

   included facilitating calls with investors in Schmidt’s and sending product samples of Schmidt’s




                                                    13
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 15 of 23



   deodorant to potential investors or shops and boutiques, which could increase Schmidt’s profits

   of which KMO would receive a portion. (See SSUMF ¶ 40.) Thus, the harder that Plaintiff

   worked, the more Plaintiff stood to profit through VMC. Conversely, if Plaintiff did not assist

   with facilitating investor calls and meetings, or aid with communicating with potential

   distributors, KMO and, in turn, Plaintiff through his company VMC, were less likely to profit

   and, therefore, Plaintiff would suffer a loss on his investment.

          The State Court Action is further evidence that Plaintiff was an independent contractor

   Plaintiff’s first legal action after he stopped working for KMO was to file the State Court Action

   against KMO and Cammarata to recover on his investment, not file the instant FLSA

   action. Thus, Plaintiff’s legal actions show that he was not dependent on his weekly payment

   from KMO, but rather that he was dependent on the financial investments he made through his

   own enterprise, VMC.

          Additionally, Plaintiff admitted that he worked on a number of production projects that

   he co-owned and co-created when he worked for CMI and KMO, from which he also stood to

   profit. (See SSUMF ¶ 10.) Specifically, the Indigo Project book is and was available for sale in

   paperback and hardcover and Plaintiff received a percentage of the book sales. (See SSUMF ¶¶

   11-13.) One of Plaintiff’s job duties for CMI was to liaison with the publisher of the Indigo

   Project book. (See SSUMF ¶ __.) Thus, Plaintiff had a stake in a number of projects that he

   worked on as an independent contractor for Defendants and was not an employee.

          C.      Plaintiff Invested in His Enterprise

          Courts have found in favor of independent contractor status when plaintiffs invest in

   equipment or materials required for completing his tasks. Scantland, 721 F.3d at 1317. In the

   instant case, Plaintiff was an independent contractor because he testified that he purchased the




                                                    14
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 16 of 23



   laptop used to perform work during the relevant time period using his own debit card, registered

   the laptop to him on his own server and worked on the laptop at his residence. (See SSUMF ¶

   24-6.) See Zouai, 2015 WL 4768293 at *3 (denying an assistant’s motion for summary

   judgment as to whether she was an employee or an independent contractor where plaintiff used

   her own cell phone and laptop without reimbursement). Plaintiff asserts without any evidence

   that a portion of the laptop cost was reimbursed but admits he believed the laptop was his

   property so he was not required to notify Defendants when he threw the laptop away. (See

   SSUMF ¶¶ 24-26.) Because Plaintiff testified that a majority of his work was done through e-

   mail from his place of residence (see SSUMF ¶ 23), Plaintiff’s laptop was his most significant

   tool used for work, and Plaintiff’s investment in his server and place of residence were also

   integral to performing his job. (See SSUMF ¶ 25.) Further, Plaintiff testified that during his

   work for CMI, he continued to work on production projects that he co-owned and co-created

   such as the Indigo Project for CMI in which he had invested over $2,000, and from which he can

   personally profit. (See SSUMF ¶ 14.) Conversely, Plaintiff testified that Cammarata’s

   contribution to this project was to provide some publicity for the project when publicizing other

   projects and that he did not financially invest in the project. (See SSUMF ¶ 15.) In addition,

   Plaintiff’s company VMC invested $140,000 in KMO’s affiliated company Strategic. (See

   SSUMF ¶ 38.) Thus, Plaintiff’s investment in the projects he worked on while working for

   Defendants was greater than Defendants’, again indicating that he was not employee.

          D.      Plaintiff Possessed Special Skills Necessary for the Job

          “[U]tilization of initiative and the employment of special skills indicates independent

   contractor status.” Artola, 2015 WL 12672722, at *8. “A worker with unique skills and the

   opportunity to exercise initiative is more likely to be able to operate as an independent business




                                                   15
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 17 of 23



   entity than an interchangeable worker who completes routine tasks.” Id. “A lack of specialization

   indicates that an individual is an employee, not an independent contractor.” Molina v. S. Fla.

   Express Bankserv, Inc., 420 F. Supp. 2d 1276, 1286 (M.D. Fla. 2006). Prior to working for

   Defendants, Plaintiff attended film school to become a producer and had a career in the

   entertainment industry, worked on at least three film projects, and had his own company called

   Verbum Films. Plaintiff assisted with producing films and raising funds for film projects. (See

   SSUMF ¶ 8.) Plaintiff brought these skills to his work with CMI and KMO. During the relevant

   time period, Plaintiff assisted in setting up investor calls and meetings for KMO. (See SSUMF ¶

   18.) Plaintiff also assisted with tracking investors that were interested in KMO. For this role

   with KMO, Plaintiff required no formal training for his position. See Zouai, 2015 WL 4768293

   at *3 (denying an assistant’s motion for summary judgment as to whether she was an employee

   or an independent contractor where defendant did not spend time training plaintiff for her

   position suggesting economic independence and independent contractor status). In other words,

   Plaintiff’s background in raising funds for films was applicable to raising funds for Schmidt’s, a

   natural product manufacturing company.

          E.      Plaintiff’s Job Was Not Permanent or Exclusive

          The degree of permanency and duration of the working relationship points in favor of

   employee status when the tenure is long and exclusive. Scantland, 721 F.3d at 1318-1319.

   Where a worker is able to obtain other job opportunities, it suggests that he is not economically

   dependent and an employee. Dimingo, 325 F. Supp. 3d at 1314 (granting defendant summary

   judgment and finding employee was not an employee under economic reality test where plaintiff

   was able to obtain other job opportunities during the relevant time period). Plaintiff worked for

   other entities during the relevant time period so his work was not exclusive. (See SSUMF ¶ 35.)




                                                   16
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 18 of 23



   Plaintiff was also able to terminate his working relationship with CMI and KMO at any time.

   Murray, 512 F. Supp. 2d at 1279 (plaintiff was independent contractor because she was able to

   stop the relationship when she chose to do so, indicating there was no permanency to the

   relationship). Plaintiff did not provide notice when he stopped working for Defendants, so it is

   unclear when Plaintiff stopped working for Defendants, showing there was no permanency to his

   work with Defendants. (See SSUMF ¶ 36.) Hence, Plaintiff was an independent contractor.

          F.      Plaintiff Was Not Integral to Defendants’ Business

          “If a worker’s tasks are integral to the business of the employer, this suggests economic

   dependence.” Chavez v. Arancedo, 2018 U.S. Dist. LEXIS 162898 (S.D. Fla. 2018) (citing

   Scantland, 721 F.3d at 1319). Plaintiff’s tasks, although helpful to Cammarata, were not integral

   to the business of the employer. During the relevant time period, Plaintiff’s job was primarily

   administrative in nature in that Plaintiff assisted with travel, scheduling, record keeping, and

   other “special projects.” (See SSUMF ¶¶ 16, 18.) Each of these functions could have been

   outsourced to a travel agent, a receptionist, or other administrative professional, meaning they

   were no integral to KMO’s business. See Zouai, 2015 WL 4768293, at *4 (denying an

   assistant’s motion for summary judgment as to whether she was an employee or an independent

   contractor and determining plaintiff’s administrative and clerical role was not integral to the

   business of film production). There was nothing unique about the services provided by Plaintiff

   and Defendants could have contracted with other individuals to have these tasks performed.

   Thus, this factor too weighs in favor of a finding that Plaintiff was an independent contractor.




                                                    17
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 19 of 23



   VI.    PLAINTIFF’S CLAIMS ARE BARRED BECAUSE ANY VIOLATION WAS NOT

          WILLFUL

          Defendants are also entitled to summary judgment because Plaintiff’s claims are time

   barred. Any action to enforce any cause of action for unpaid minimum wages, unpaid overtime

   compensation, or liquidated damages under the FLSA must be commenced within two years

   after the cause of action accrued or be forever barred, except that a cause of action arising out of

   a willful violation may be commenced within three years after the cause of action accrued. 29

   U.S.C.§ 255 (a). Willful conduct as used in this context is “not merely negligent” conduct and

   instead requires that “the employer either knew or showed reckless disregard for the matter of

   whether its conduct was prohibited by the statute.” McLaughlin v. Richland Shoe Co., 486 U.S.

   128, 133 (1988). Conduct that is only negligent, unreasonable, or based “on a completely good-

   faith but incorrect assumption that a pay plan complied with the FLSA in all respects,” but that is

   not reckless, does not constitute willful conduct under the FLSA. Id. at 135, n. 13. It is the

   employee’s burden to “prove by a preponderance of the evidence” that his employer acted

   willfully. See Rodriguez v. Farm Stores Grocery, Inc., 518 F.3d 1259, 1274 (11th Cir. 2008);

   Alvarez Perez v. Sanford–Orlando Kennel Club, Inc., 515 F.3d 1150, 1162–63 (11th Cir. 2008)

   (burden rests with the employee to “prove by a preponderance of the evidence” that her

   employer acted willfully).

          Because Plaintiff commenced this action on December 4, 2019, with a 2-year statute of

   limitations barring any claims prior to December 5, 2017, all of Plaintiff’s claims are time barred

   because he ceased being an independent contractor for KMO in October 2017. Plaintiff can only

   reach back 10 months to December 5, 2016 if he shows that Defendants’ conduct was willful.

   Even if Plaintiff was misclassified as an independent contractor, which he was not, Plaintiff has




                                                    18
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 20 of 23



   failed to show by a preponderance of the evidence that Defendants willfully misclassified him.

   Plaintiff has presented no evidence that Defendants knew their classification of Plaintiff as an

   independent contractor was prohibited by the FLSA or showed reckless disregard about his

   classification, requiring judgment in Defendants’ favor. See Diaz v. Tropicare Serv., LLC, 2015

   WL 13777065, at *6 (S.D. Fla. May 19, 2015) (granting defendant’s motion for summary

   judgment as to willfulness, finding that based on defendant’s statement of material facts, there

   was no evidence of a willful violation of the FLSA, and plaintiff presented no evidence that

   defendant knew that its classification of plaintiff as an exempt employee was prohibited by the

   statute or that it showed reckless disregard about whether plaintiff was exempt from overtime.)

          Evidence that a defendant is aware that “employees should be paid and should receive

   overtime for work in excess of 40 hours per week…is insufficient to find recklessness,”

   especially when a defendant is “an unsophisticated ‘mom’ and pop’ operation run on a ‘seat of

   the pants’ basis by lay persons unlearned in the law and regulations.” Schofield v. Suraj

   Properties, Inc., 2019 WL 1440125, at *1 (M.D. Fla. Apr. 1, 2019) (granting summary judgment

   to defendants on willfulness issue) (citing McLaughlin, 486 U.S. at 135). Defendants had no

   knowledge or reason to believe Plaintiff was not an independent contractor. Indeed, Plaintiff

   stated himself that he was an independent contractor, filed a 1099 each year with his tax return

   and never requested a W2 employee tax form from Defendants. Further, summary judgment is

   appropriate here because Plaintiff can point to no evidence that Defendants willfully

   misclassified him except his self-serving route testimony that defendant Cammarata allegedly

   wished to make him an employee. Here, during the relevant time period, KMO was not a large

   operation with a payroll, accounting, legal, or human resources department. (See SSUMF ¶ 21.)

   KMO consisted of Cammarata, his parents, and a bookkeeper sometimes. (See SSUMF ¶ 20.)




                                                   19
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 21 of 23



          Additionally, Plaintiff testified that he had worked overtime in many other jobs and

   understood the obligation to pay overtime for employees before he began working for

   Defendants. (See SSUMF ¶ 46.) Yet, Plaintiff continued to work for Defendants for over 6 years

   while allegedly being due overtime, and Plaintiff then waited over two years after he stopped

   working for Defendants to even file the instant suit. Thus, there is no evidence that Defendants

   were aware that Plaintiff was working overtime or believed he was entitled to overtime until he

   filed this lawsuit 8 years after he first began working for CMI. There is also no evidence of any

   other FLSA litigation against Defendants, any Department of Labor investigation regarding

   Defendants’ classification of workers, or other legal or financial basis to suggest that Defendants

   acted willfully or in reckless disregard of committing any FLSA violation. (See SSUMF Ex. E,

   Miegel Decl.) ¶ 14; Joyner Decl. ¶ 6.)

          Further, where there is a personal relationship between plaintiff and defendant, the

   business relationship is complicated and shows that any FLSA violation is not willful or done

   with reckless disregard. Crumpton v. Sunset Club Properties, L.L.C., 2011 WL 3269434, at *3

   (M.D. Fla. Aug. 1, 2011) (finding FLSA infraction was not willful where plaintiff worker and

   defendant employer were in a romantic relationship which complicated the business

   relationship). Here, Plaintiff and Cammarata were “best friends” throughout the working

   relationship and Cammarata was “helping his friend out”; therefore, blurring the line between

   work and personal interaction showing that any violation of the FLSA was not willful. (See

   SSUMF ¶¶ 3, 5.) Thus, Plaintiff’s entire claim is time barred.

   VII.   CONCLUSION

          For the foregoing reasons, Defendants respectfully requests that this Court enter an order

   grating summary judgment in its favor as to all claims against it.




                                                   20
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 22 of 23




   Dated: April 6, 2020                      Respectfully submitted,



                                By:   /s/ Bridget Berry
                                      Bridget Berry
                                      Florida Bar No. 515639
                                      berryb@gtlaw.com
                                      GREENBERG TRAURIG, P.A.
                                      777 South Flagler Drive - Suite 300 East
                                      West Palm Beach, Florida 33401
                                      Telephone:     (561) 650-7900
                                      Facsimile:     (561) 655-6222

                                      Attorneys for Defendants,
                                      Michael Cammarata, KM Organic Fund, Inc., and
                                      Cammarata Management, Inc.




                                        21
Case 9:19-cv-81625-DMM Document 52 Entered on FLSD Docket 04/07/2020 Page 23 of 23



                                    CERTIFICATE OF SERVICE

          I hereby certify that on this _____ day of April, 2020, I [E-FILE] electronically filed the

   foregoing with the Clerk of the Court by using the CM/ECF system which I understand will send

   a notice of electronic filing to all parties of record. [EMAIL] certify that a true and correct copy

   of the foregoing was sent via electronic mail on this _____ day of __________, 2020 to:

   Andrew R. Frisch, Esq., afrisch@forthepeople.com, Morgan & Morgan, 600 N. Pine Island

   Road, Suite 400, Plantation, FL 33324; Tel (954)318-0268; Fax (954)333-3515.



                                                  /s/ Bridget Berry
                                                  Bridget Berry




                                                    22
